                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII


UNITED STATES OF AMERICA,                    CR. NO. 17-00582 JMS-RLP

                    Plaintiff,               ORDER DENYING WITHOUT
                                             PREJUDICE KATHERINE
       vs.                                   KEALOHA AND LOUIS
                                             KEALOHA’S MOTION TO
KATHERINE P. KEALOHA (1);                    SUPPRESS STATEMENTS AND
LOUIS M. KEALOHA (2);                        EVIDENCE, ECF NO. 309
DEREK WAYNE HAHN (3);
MINH-HUNG NGUYEN (4);
GORDON SHIRAISHI (5); and
DANIEL SELLERS (6),

                    Defendants.


 ORDER DENYING WITHOUT PREJUDICE KATHERINE KEALOHA
AND LOUIS KEALOHA’S MOTION TO SUPPRESS STATEMENTS AND
                 EVIDENCE, ECF NO. 309

                                 I. INTRODUCTION

             On January 11, 2019, Defendants Katherine Kealoha and Louis

Kealoha (collectively, “Kealohas”) filed a Motion to Suppress Evidence and

Statements, ECF No. 309 (“Motion to Suppress”), claiming that they made

involuntary statements to the Honolulu Ethics Commission (“Commission”) in

violation of their Fifth Amendment privilege against self-incrimination. The

Motion to Suppress is premised on Garrity v. New Jersey, 385 U.S. 493 (1967),

                                        1
holding that compelled statements made by a public employee secured through the

threat of job loss cannot be used in a subsequent criminal proceeding. The United

States filed its Response in Opposition on January 25, 2019. ECF No. 348. A

hearing was held on February 11, 2019.

             Because neither Katherine nor Louis Kealoha were compelled to

make statements or forced to waive immunity in relation to those statements, the

Motion to Suppress is DENIED.

                                 II. DISCUSSION

             “In a series of cases involving the Fifth Amendment rights of public

employees, the Supreme Court has made clear that public employees cannot be

compelled to choose between providing unprotected incriminating testimony or

losing their jobs.” Aguilera v. Baca, 510 F.3d 1161, 1171 (9th Cir. 2007).

             Applying this general rule, Garrity found statements to be coercive

when made by police officers given “[t]he choice . . . between self-incrimination or

job forfeiture.” 385 U.S. at 496. Before questioning began, the police officers in

Garrity were each told “(1) that anything he said might be used against him in any

state criminal proceeding; (2) that he had the privilege to refuse to answer if the

disclosure would tend to incriminate him; but (3) that if he refused to answer he

would be subject to removal from office.” Id. at 494. No immunity was granted


                                          2
nor was an immunity statute applicable, and the police officers’ statements (over

their objections) were later used against them in a conspiracy prosecution. Id. at

495.

               The Court suppressed the statements,1 reasoning that

               [t]he option to lose their means of livelihood or to pay the
               penalty of self-incrimination is the antithesis of free
               choice to speak out or to remain silent. That practice,
               like interrogation practices we reviewed in [Miranda v.
               State of Arizona, 384 U.S. 436, 464-65 (1966)], is likely
               to exert such pressure upon an individual as to disable
               him from making a free and rational choice. We think
               the statements were infected by the coercion inherent in
               this scheme of questioning and cannot be sustained as
               voluntary under our prior decisions.

Id. at 497-98 (citations, footnote, and editorial marks omitted); cf. Minnesota v.

Murphy, 465 U.S. 420, 437 (1984) (“Unlike the police officers in [Garrity], [the

defendant] was not expressly informed during the crucial meeting with his

probation officer that an assertion of the privilege would result in the imposition of

a penalty.”). Accordingly, Garrity held that “the protection of the individual under

the Fourteenth Amendment against coerced statements prohibits use in subsequent




       1
          Garrity also rejected arguments that the police officers had waived their constitutional
rights because “[w]here the choice is between the rock and the whirlpool, duress is inherent in
deciding to waive one or the other.” Id. at 498 (quotation marks omitted).

                                                 3
criminal proceedings of statements obtained under threat of removal from office

. . . .” Id. at 500.

               Although Garrity protects Fifth Amendment rights of public

employees, “[t]he Court was careful, however, to preserve the right of a public

employer to appropriately question an employee about matters relating to the

employee’s possible misconduct while on duty.” Aguilera, 510 F.3d at 1171. For

example, Gardner v. Broderick, 392 U.S. 273 (1968), stated that if the police

officer in that case

               had refused to answer questions specifically, directly, and
               narrowly relating to the performance of his official
               duties, without being required to waive his immunity
               with respect to the use of his answers or the fruits thereof
               in a criminal prosecution of himself, the privilege against
               self-incrimination would not have been a bar to his
               dismissal.

Id. at 278 (citation and footnote omitted).

               Applying this framework, Aguilera held that the Fifth Amendment

privilege against self-incrimination was not violated when supervisors questioned

sheriff deputies “about possible misconduct, given that the deputies were not

compelled to answer the investigator’s questions or to waive their immunity from

self-incrimination. Indeed, it appears that the deputies were never even asked to

waive their immunity.” 510 F.3d at 1172.


                                            4
            Aguilera continued:

            In these circumstances, it is clear that the deputies’ Fifth
            Amendment right against self-incrimination was not
            implicated by the supervisors’ conduct. See Hill v.
            Johnson, 160 F.3d 469, 471 (8th Cir. 1998) (holding that
            “[t]he Fifth Amendment is violated only by the combined
            risks of both compelling the employee to answer
            incriminating questions and compelling the employee to
            waive immunity from the use of those answers”); Wiley
            [v. Mayor & City Council of Baltimore, 48 F.3d 773 (4th
            Cir. 1995)], (holding that officers’ Fifth Amendment
            rights were not violated given that the officers had not
            been asked to waive their privilege against self-
            incrimination and the questions posed to them were
            narrowly job-related).

Id.

            The Kealohas fail on two basic fronts. First, there is simply no

evidence that Katherine or Louis Kealoha was compelled to make any statement to

the Commission. In fact, they appear to have answered some questions, but not

others. Second, there is a similar lack of evidence that either Kealoha was

compelled (or even asked) to waive their immunity.

///

///

///

///



                                         5
              Apparently recognizing these weaknesses, the Kealohas argue that

their statements to the Commission were not voluntary because they were subject

to Hawaii Revised Statutes (“HRS”) § 78-92 and the Revised Charter of the City &

County of Honolulu (“RCH”) § 11-106.3 They also essentially argue that Hawaii


      2
          HRS § 78-9 provides:

              If any person subject to sections 78-8 to 78-11, after lawful notice
              or process, willfully refuses or fails to appear before any court or
              judge, any legislative committee, or any officer, board, or
              commission, or having appeared refuses to testify or to answer any
              question regarding (1) the government, property or affairs of the
              State or of any political subdivision thereof, or (2) the person’s
              qualifications for public office or employment, or (3) the
              qualifications of any officer or employee of the State or any
              political subdivision thereof, on the ground that the person’s
              answer would tend to incriminate the person, or refuses to testify
              or to answer any such question without right, the person’s term or
              tenure of office or employment shall terminate and the office or
              employment shall be vacant, and the person shall not be eligible to
              election or appointment to any office or employment under the
              State or any political subdivision thereof. To the extent that the
              State is without authority to require, under the constitution or laws
              of the United States, compliance by any public officer or public
              employee herewith, sections 78-8 to 78-11 shall not apply to the
              officer or employee, but the sections shall apply to the extent that
              they or any part thereof can lawfully be made applicable.

(Emphases added).
      3
          RCH § 11-106 provides:

              The failure to comply with or any violation of the standards of
              conduct established by this article of the charter or by ordinance
              shall be grounds for impeachment of elected officers and for the
              removal from office or from employment of all other officers and
              employees. The appointing authority may, upon the
              recommendation of the ethics commission, reprimand, put on
                                                                                      (continued . . .)

                                                6
Rule of Professional Conduct 8.4(g)4 applies to Katherine Kealoha as an attorney.

Id. at 3. But the only bearing such statutes, regulations, and rules have is whether

“the fear of being discharged under [them] for refusal to answer on the one hand

and the fear of self-incrimination on the other was a choice between the rock and

the whirlpool which made the statements products of coercion in violation of the

Fourteenth Amendment.” Garrity, 385 U.S. at 496 (footnote and quotation marks

omitted). The mere existence of these statutes, regulations, and rules without more

is not enough to convert voluntary statements into coerced ones.

               Further, the assertion by the Kealohas — that the Executive Director

of the Commission at the time the statements were made was aware that HRS § 78-

9 required employees of the State of Hawaii and the City and County of Honolulu




               probation, demote, suspend or discharge an employee found to
               have violated the standards of conduct established by this article of
               the charter or by ordinance. The ethics commission may also
               impose civil fines established by ordinance for violations of the
               standards of conduct committed by elected and appointed officers
               and employees of the city with significant discretionary or fiscal
               power as determined by ordinance.
      4
          Hawaii Rule of Professional Conduct 8.4(g) provides:

               It is professional misconduct for a lawyer to:
               ...
               (g) fail to cooperate during the course of an ethics investigation or
               disciplinary proceeding.

                                                                                       (continued . . .)

                                                 7
to answer questions — is beside the point.5 See ECF No. 309-1 at 4 (citing

Kealohas’ Ex. A, ECF No. 337). This voluntariness inquiry must focus on what

information was imparted to the Kealohas, and, in particular, whether they were

required to waive their privilege against self-incrimination.

               Finally, there is simply no evidence that the statements made by

Katherine or Louis Kealoha to the Commission were involuntary. As the United

States points out, the Kealohas’ civil attorney sent a letter to the Commission on

behalf of his clients that refused to answer some of the Commission’s questions.

See ECF No. 348 at 1-2; see, e.g., Def.’s Ex. D, ECF No. 337-3. Likewise, the

Kealohas have presented no evidence that they either: (1) were threatened with

losing their jobs if they refused to make a statement; or (2) thought that they would

lose their jobs if they refused to make a statement.

///

///

///

///



       5
         And, in any event, HRS § 78-9 appears inapplicable. First, it only applies to the failure
to make statements “after lawful notice or process,” and there is no evidence before the court that
either Kealoha was subject to such notice or process. And second, the statute by its very
language does not apply if doing so would be unconstitutional.
                                                                                   (continued . . .)

                                                 8
                                   III. CONCLUSION

              For the foregoing reasons, Katherine Kealoha and Louis Kealoha’s

Motion to Suppress Statements and Evidence is DENIED without prejudice.6

              IT IS SO ORDERED.

              DATED: Honolulu, Hawaii, February 12, 2019.




                                        /s/ J. Michael Seabright
                                       J. Michael Seabright
                                       Chief United States District Judge




United States v. Kealoha, et al., Cr. No. 17-00582 JMS, Order Denying without Prejudice
Katherine Kealoha and Louis Kealoha’s Motion to Suppress Statements and Evidence, ECF
No. 309




       6
         The Motion is denied without prejudice based on defense counsels’ assertion that the
United States recently provided additional discovery relating to the Commission’s investigation.
Should counsel determine that a Garrity motion could be renewed based on this discovery, they
must seek court permission to do so.

                                                9
